Citation Nr: 0009727	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
VARO in Chicago which granted service connection for 
bilateral pes planus and assigned a 10 percent disability 
evaluation, effective March 18, 1994, the date of receipt of 
the veteran's claim.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by no 
more than moderate symptomatology with complaints of pain on 
manipulation and use.

2.  The disability is not shown to be manifested by marked 
deformity, characteristic callosities, or swelling on use.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that a disability has worsened 
serves to render the claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In the instant case the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of his 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
his functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.49 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim, or is in equal balance, the claim is 
allowed.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  An inquiry must also be made as to weakened 
movement, excess fatigability, incoordination and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under the 
provisions of that code, a 10 percent evaluation is provided 
for moderate bilateral pes planus manifested by weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  The next higher evaluation of 30 percent is 
provided for severe bilateral pes planus, manifested by 
objective evidence of marked deformity (pronation, abduction, 
and so forth), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  The maximum rating of 50 percent is assigned 
where the pes planus is pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Code 5276.

The veteran has been in receipt of a 10 percent evaluation 
since the effective date of the grant of service connection 
for bilateral pes planus, the day following separation from 
service in March 1994.

In May 1994 the veteran underwent a rating examination of the 
feet by VA.  He stated that he worked in construction and 
this required standing on concrete at times.  He complained 
of pain in the feet with prolonged standing.  There was no 
pain without weight bearing.  

On examination there was complete loss of the arch 
bilaterally, even without weight bearing.  Also, both feet 
were turned outward.  The right foot was externally rotated 
about 25 degrees.  The left foot was externally rotated about 
15 degrees.  He was able to stand and rise on his heels and 
toes and squat.

An X-ray study of both feet showed pes planus bilaterally 
representing a normal anatomic variant.  The osseous 
structures and soft tissues were otherwise unremarkable.

Based on the report of this examination and review of the 
service medical records, service connection was granted and 
the 10 percent rating was assigned in the rating decision 
dated in June 1994.

In May 1996 the veteran was accorded another examination of 
his feet by VA.  The veteran complained of pain to the feet 
bilaterally associated with standing, walking, or carrying 
heavy objects for any prolonged period of time.  He stated 
that he engaged in these activities frequently on his job as 
a construction worker.

On examination, there was noted to be complete loss of the 
arch of both feet.  Also, there was external rotation of the 
right foot to about 25 degrees.  External rotation of the 
left foot was to about 15 degrees.

The veteran was capable of standing and rising on his toes 
and heels with no difficulty.  He had some difficulty with 
squatting and he related this to pain in the knee not related 
to pain in the feet.  Supination and pronation appeared to be 
intact.  Function appeared to be grossly preserved.  Other 
than flattening of the arches, no deformities were noted.  
The veteran's gait was described as steady and functional.  
Pedal pulses were easily palpable bilaterally.  No skin or 
vascular changes were indicated.  

It was indicated that previous X-ray studies of the feet were 
read as pes planus noted to be a variant of normal.  It was 
indicated that otherwise, the feet appeared to be within 
normal limits.

The additional medical evidence includes a report of another 
VA rating examination of the feet accorded the veteran in 
October 1996.  It was indicated that the veteran had recently 
been given orthotic inserts for his feet.  It was noted these 
helped some.  The veteran had sustained a rupture of the left 
patellar tendon in February 1996 and had had surgery in March 
1996.  He was currently undergoing rehabilitation with VA.  
He was still doing construction work and was on his feet 
quite a bit during the day.  He indicated that the feet hurt 
even with the inserts, because he had to stand for long 
periods.  He also occasionally got pain in the right hip, 
once a week or so, usually with prolonged standing.  He had 
noticed that, because of his knee condition, he was having to 
stand more on the right foot.  He also stated that, because 
of the knee problem, his left foot had increased somewhat in 
pain.

On examination there was mild to moderate pes planus of both 
feet.  

The veteran's posture was described as normal.  Supination, 
pronation, and rising on heels was normal.  Because of the 
recent surgery on his left knee, and his currently undergoing 
corrective therapy, he was not able to squat well without 
assistance.  However, it was stated this was because of the 
knee abnormality, and not because of his pes planus.  As for 
appearance, it was stated he had mild to moderate pes planus.  
There was no angulation or crepitus.  With regard to 
function, functioning appeared to be normal.  With regard to 
deformity, it was stated that he had mild hallux valgus of 
the right foot.  Gait was also described as normal.  There 
were no secondary skin or vascular changes.  

The veteran was also accorded a peripheral nerve examination 
by VA in October 1996.  He complained of bilateral foot pain.  
On examination no neurologic deficit was appreciated.  No 
compartment syndrome or radiculopathy was indicated.  There 
was no nerve entrapment.  It was stated the veteran had 
symptoms from pes planus and possibly from hallux valgus, but 
no neurologic abnormalities were identified.  

The diagnoses were:  Mild to moderate pes planus bilaterally; 
and mild hallux valgus of the right great toe.  

An X-ray study of the feet done in October 1996 by VA showed 
flattening of the plantar arch on both sides consistent with 
bilateral pes planus.  The bony structures were intact and 
normal.  There was no destructive process or acute fracture.  
Mild bilateral hallux valgus deformity was indicated.  The 
joint and soft tissue components were described as 
unremarkable.  

The veteran failed to report for a travel board hearing at 
the Chicago RO in December 1999.

Analysis

Given the relatively normal findings on the several 
examinations, and the veteran's ability to maintain 
employment requiring long periods of standing, the Board 
concludes that the veteran's pes planus is no more than 
moderate in degree.  Accordingly, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5276.  The 
veteran has asserted that he has pain on manipulation and 
use.  This symptom, however, is one of the criteria for the 
current 10 percent evaluation and would not support a higher 
evaluation.  There has been no complaint of swelling on use 
or callosities, and the several examinations since the date 
of the grant of service connection have not identified the 
presence of any swelling or callosities.  The pes planus was 
likewise described as no more than mild to moderate in degree 
at the time of peripheral nerve examination accorded the 
veteran  in October 1996.  

In essence, the findings on the several VA examinations show 
that the veteran has not met the criteria necessary for an 
evaluation in excess of the 10 percent rating currently in 
effect during any time frame since the grant of service 
connection.  He has not been found to have any more than 
moderate deformity, whereas an increased evaluation would 
require marked deformity.  There has been no showing of 
calluses or swelling, such as envisioned for an increased 
evaluation for pes planus.  

Notation has been made of pain on manipulation and use 
complained of by the veteran, but this symptom is one of the 
criteria for the current 10 percent evaluation as well as for 
the next higher evaluation.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is in 
favor of a conclusion that the veteran has no more than 
moderate bilateral pes planus under Diagnostic Code 5276.  

The Board acknowledges that functional impairment supported 
by adequate pathology is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  In this case, the Board notes 
that the veteran's complaint of pain does not warrant 
entitlement to an additional rating in this case.  § 4.40 
does not provide for a separate rating for pain; it provides 
for an additional rating in conjunction with the applicable 
rating criteria.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Regardless, in this case, functional impairment 
interfering with the veteran's lifestyle and employment 
activities is not present.  Despite the veteran's complaints 
of difficulties with his feet because of the nature of his 
construction job which requires much standing, there is no 
indication that any special consideration has had to be given 
to him.  Based on the clinical data and pertinent law and 
regulations, therefore, the Board concludes that, in this 
case, an additional rating based on the veteran's reported 
functional loss due to pain, is not warranted.  In reaching 
this decision, the Board has considered the benefit of the 
doubt rule, but does not find the evidence is approximately 
so balanced so as to warrant its application.  38 U.S.C.A. 
§ 5107(b).


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied for any time since the effective date of the grant of 
service connection.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

